FILED IN                                                                            PD-0190-15
COURT OF CRIMINALAPPEALS                                                   COURT OF CRI^L APPEALS
                                                                          Transmitted 5/18/2015 3:42:12 PM
       May 19, 2015                                                         Accepted 5/19/2015 4:19:22 PM
                                                                                               ABELACOSTA

   ABELACOSTA, CLERK                  NO. PD-0190-15                                                 CLERK
                                            IN THE                                         ,    ,,
                             COURT OF CRIMINAL APPEALS                             IWu^
                                          OF TEXAS                                 ^
                                                                                       sMf
                                     NO. 01-13-00851-CR

                              IN THE COURT OF APPEALS
                                      FOR THE
                          FIRST JUDICIAL DISTRICT OF TEXAS
                                     HOUSTON, TEXAS


      THE STATE OF TEXAS                        §         APPELLEE

      V.

      ERIC SANTANA GUANCHE                      S         APPELLANT



              APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                                     HOUSTON, TEXAS
                                TRIAL COURT NO. 1869024


             APPELLANT'S MOTION FOR LEAVE TO FILE MOTION FOR
           REHEARING ON APPELLANT'S PETITION FOR DISCRETIONARY
                                           REVIEW




              Appellant asks the Court for leave to file the includedMotion for Rehearing

      of Appellant's Petition for Discretionary Review. The purpose of this motion is to

      urge the court to reconsider hearing this important case. There are very different

       legal interpretations between the legislative and executive branches of Texas

      government and the judicial branch in Texas.
                        CONCLUSION AND PRAYER


      Wherefore, the appellant prays that this court grant this motion and allow

Appellant to file the included Motion for Rehearing.

                         CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the attached and foregoing

document will be electronically served on the Harris County District Attorney and

the State Prosecuting Attorney.

                                            Respectfully submitted,

                                            /S/ Rick Soliz
                                             Rick Soliz
                                             T.B.N. 00785013
                                             P.O. Box 4051
                                             Houston, Texas 77210
                                             713-228-1900
                                             Pro Bono Attorney for Appellant
                                NO. PD-0190-15

                               IN THE
                     COURT OF CRIMINAL APPEALS
                             OF TEXAS

                              NO. 01-13-00851-CR

                        IN THE COURT OF APPEALS
                                   FOR THE
                  FIRST JUDICIAL DISTRICT OF TEXAS
                              HOUSTON, TEXAS


THE STATE OF TEXAS                      §         APPELLEE

V.

ERIC SANTANA GUANCHE                    §         APPELLANT


      APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                              HOUSTON, TEXAS
                         TRIAL COURT NO. 1869024


     APPELLANT'S MOTION FOR REHEARING ON APPELLANT'S
            PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, ERIC SANTANA GUANCHE, Appellant in the above

entitled and numbered cause, by and through his attorney of record, Rick Soliz,

and submits this Motion for Leave to file his Motion for Rehearing of Appellant's

Petition for Discretionary Review. For good cause, Appellant shows as follows.

Appellant's timely Motion for Extension of Time has been denied. The Texas

legislative and executive branches have promulgated law that has been in existence
approaching two decades. The law was reviewed and approved by both houses of

government and signed by our governor. This law requires licensed court

interpreters for court proceedings involving non English speaking people accused

of crimes. Violation of such law is subject to up to one year in jail and a

substantial fine as a class a misdemeanor. The Texas legislative and executive

branches expect enforcement of such law and have not intended for any party or

court to be above enforcement of this law. Appellant has provided relevant case

law and a memorandum from the United States Justice Department that supports

the expectations of these two Texas branches.

On the other side of the issue, the court below disagrees with those two branches of

government. The court below interprets such plain language of the law to mean

that Harris County Court number seven is exempt from this law and may utilize

unlicensed court interpreters in proceedings specified by this Texas law (Texas

Government Code as briefed in the petition for discretionary review). The court

below sees no issue with Harris County Court number seven violating criminal law

daily and utilizing unlicensed interpreters in court proceedings thousands of times

over many years. The court below, resides in Harris County, Texas, and members

are not racially diverse as are the other two branches of government. Moreover,

the court's members have substantial contacts with Harris County courts, and do
not believe that this infestation of crime, in the atmosphere of court number seven,

affects the due process rights of Appellant or any minority defendant accused of a

crime. This illegal conduct does in fact deprive Appellant and most racial

minorities of their due process rights.

      Counsel hereby certifies that these circumstances and grounds are significant

and without this court's intervention and guidance, the issue will remain in conflict

among the different arms of Texas government.

      Finally, Appellant certifies his Motion is not made for delay, but made in

good faith to see that justice is done.


                          CONCLUSION AND PRAYER


       Wherefore, the appellant prays that this courtgrantthis motion and allow

Appellant to file the included Motion for Rehearing of Appellant's PDR.

                           CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the attached and foregoing
document will be electronically served on the Harris County District Attorney and
the State Prosecuting Attorney.
                                              Respectfully submitted,
                                              /S/ Rick Soliz
                                              Rick Soliz
                                              T.B.N. 00785013
                                              P.O. Box 4051
                                              Houston, Texas 77210
                                              713-228-1900
                                              Pro Bono Attorney for Appellant